912 A.2d 212 (2006)
MOTOR COILS MFG/WABTEC, Appellant,
v.
WORKERS' COMPENSATION APPEAL BOARD (BISH), Appellee.
Supreme Court of Pennsylvania.
Argued February 28, 2006.
Decided December 27, 2006.
Gregory J. Fischer, Esq., Mark Gordon, Esq., Pietragallo, Bosick & Gordon, L.L.P., Pittsburgh, for Motor Colis Mfg/WABTEC.
Amber Marie Kenger, Esq., Richard C. Lengler, Esq., Workers Compensation Appeal Board, Harrisburg for Workers' Compensation Appeal Board.
Thomas G. Wagner, Esq., St. Marys, for Amy Bish.
David C. Harrison, Esq., Philadelphia, for amicus curiae Pennsylvania Trial Lawyers Association.
BEFORE: CAPPY, C.J., and CASTILLE, NEWMAN, SAYLOR, EAKIN, BAER and BALDWIN, JJ.
Prior Report: Pa.Cmwlth., 853 A.2d 1082.

ORDER
PER CURIAM.
AND NOW, this 27th day of December, 2006, the Order of the Commonwealth Court is AFFIRMED.